t c memo united_states tax_court thomas f noons petitioner v commissioner of internal revenue respondent docket no filed date james a cerks for petitioner susan m pinner for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule the parties agree that there is no dispute as to any material fact respondent contends that his determination denying petitioner’s request for relief from joint_and_several_liability should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following facts petitioner filed a joint federal_income_tax return with his former wife toyia a pena formerly known as toyia a noons ms pena for the taxable_year on date respondent issued a notice_of_deficiency to petitioner and ms pena for the taxable_year in the notice_of_deficiency respondent determined a deficiency in federal_income_tax and an addition_to_tax for the taxable_year in the amounts of dollar_figure and dollar_figure respectively on date petitioner and ms pena commenced a case in this court at docket no challenging respondent’s deficiency determinations which case was tried to the court on date in houston texas prior proceeding petitioner and ms pena were represented at trial in the prior proceeding by james a cerks at that trial petitioner testified as the only witness in noons v commissioner tcmemo_2000_106 the court sustained respondent’s deficiency determinations and we entered decision on date petitioner and ms pena did not appeal and our decision became final on date 2when respondent issued the notice petitioner and ms pena were already divorced 3mr cerks is also representing petitioner in the instant case sec_7481 sec_7483 at no time during the prior proceeding did petitioner assert a claim for relief from joint_and_several_liability on date petitioner filed with respondent form_8857 request for innocent spouse relief and separation of liability and equitable relief with respect to the taxable_year petitioner attached to form_8857 a copy of his and ms pena’s divorce decree upon which decree he claims that he is entitled to relief from liability under sec_6015 on date respondent issued to petitioner a final notice_of_determination denying petitioner’s claim for relief under sec_6015 c and f petitioner timely filed with the court a petition for determination of relief from joint_and_several_liability for the taxable_year respondent filed a motion for summary_judgment on the ground that sec_6015 bars petitioner from relief under sec_6015 petitioner filed an objection to respondent’s motion alleging inter alia that sec_6015 does not apply in the instant case to preclude him from claiming relief under 4at the time that the petition was filed petitioner resided in houston texas sec_6015 pursuant to notice this matter was called for hearing at the court’s trial session in houston texas counsel for respondent appeared at the hearing and offered argument in support of the motion for summary_judgment mr cerks entered an appearance on behalf of petitioner at the hearing and argued against respondent’s motion discussion generally spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes due sec_6013 sec_6015 provides however that a spouse may seek relief from joint_and_several_liability on a joint_return under certain circumstances sec_6015 encompasses three types of relief subsection b provides full or apportioned relief from joint_and_several_liability subsection c provides proportionate tax relief to divorced or separated taxpayers and subsection f provides equitable relief from 5petitioner concedes that he is not eligible for relief under either sec_6015 or c 6petitioner was also present at the hearing 7the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 repealed sec_6013 and replaced it with sec_6015 which provides spouses with a broader access to relief from joint_and_several_liability on a joint_return see h conf rept pincite 1998_3_cb_747 sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date and unpaid as of that date rra sec_3201 112_stat_740 sec_6015 therefore applies in the instant case joint_and_several_liability in certain circumstances if neither sec_6015 nor c is available the doctrine_of res_judicata however may preclude a taxpayer from obtaining relief under sec_6015 the judicial doctrine_of res_judicata provides that when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound not only to every matter which was offered and received but as to any other admissible matter which might have been offered for that purpose 333_us_591 see wooten v commissioner tcmemo_2003_113 because federal income taxes are determined on an annual basis each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite 91_tc_14 with regard to claims for relief from joint_and_several_liability sec_6015 provides in pertinent part res_judicata --in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding as previously indicated respondent contends that respondent is entitled to judgment as a matter of law respondent argues that sec_6015 bars petitioner from claiming relief from joint_and_several_liability under sec_6015 specifically respondent maintains that petitioner participated meaningfully in the prior proceeding and that petitioner failed to raise a claim for relief under sec_6015 in the prior proceeding consequently respondent contends that sec_6015 precludes petitioner from claiming relief from joint_and_several_liability in the instant proceeding petitioner objects to respondent’s motion on the ground that sec_6015 does not apply in the instant case specifically petitioner contends that the statutory language of sec_6015 expressly refers only to elections under subsection b or c of sec_6015 and expressly omits subsection f equitable relief of sec_6015 from being barred by the doctrine_of res_judicata petitioner thus 8petitioner does not dispute that he participated meaningfully in the prior proceeding 9we note that in support of his contention respondent relies on regulations issued under sec_6015 the regulations issued under sec_6015 apply to claims for relief filed on or after date sec_1_6015-9 income_tax regs the regulations issued under sec_6015 are inapplicable in the instant case because petitioner filed his claim on date contends that the doctrine_of res_judicata does not preclude him from claiming equitable relief under sec_6015 we disagree this court has already rejected petitioner’s precise contention in a previous case in 121_tc_43 the court concluded that a claim for equitable relief under sec_6015 is subordinate and ancillary to a claim for relief under sec_6015 or c and therefore that sec_6015 is subject_to the same standards for the application of the doctrine_of res_judicata imposed under sec_6015 see 114_tc_324 in thurner v commissioner supra the court thus held that the doctrine_of res_judicata as delineated in sec_6015 with respect to claims for relief from joint_and_several_liability applies equally to claims for relief under sec_6015 c and f accordingly we also reject petitioner’s same contention in the instant case petitioner litigated the merits of respondent’s notice_of_deficiency at trial on date in houston texas thereafter a decision was entered that petitioner and ms pena were liable for income_tax of dollar_figure and an addition_to_tax of dollar_figure petitioner and ms pena did not appeal that decision which became final see sec_7481 sec_7483 the causes of action that form the basis for this case and the prior proceeding are identical ie petitioner’s tax_liability for petitioner was represented by counsel in the prior proceeding and petitioner testified as the only witness in the case in light of these undisputed facts petitioner meaningfully participated in the prior proceeding moreover petitioner did not at any time during the prior proceeding claim relief under section dollar_figure at the beginning of the trial the court questioned the parties whether ms pena was seeking relief from joint_and_several_liability thus petitioner was made aware that he could have raised a claim for relief from joint_and_several_liability but he failed to do so nevertheless petitioner contends that his case presents special circumstances that overcome the bar of res_judicata petitioner argues that there was uncertainty regarding the law during the pendency of the prior proceeding petitioner asserts that between the date that he filed the petition in the prior proceeding date and the date of trial date respondent had failed to publish specific guidance and had failed to inform petitioner that the res_judicata effect of sec_6015 might have a serious adverse effect on petitioner’s right to claim relief from joint_and_several 10in a petition for redetermination of a deficiency under sec_6213 a taxpayer may seek relief from joint_and_several_liability on a joint_return by raising the matter as an affirmative defense 114_tc_276 liability in the future in support of his position petitioner relies on trent v commissioner tcmemo_2002_285 we disagree with petitioner’s contention in trent v commissioner supra the taxpayer filed a petition for redetermination of a deficiency with the court and then met with an appeals officer to settle the case which meeting occurred days before the effective date of sec_6015 in that meeting the taxpayer raised an innocent spouse defense but the appeals officer informed the taxpayer that then was not the time to raise the defense at the time of the meeting the taxpayer and the appeals officer were unaware of the res_judicata effect of closing a deficiency case in light of the uncertainty of the law the taxpayer signed a stipulated decision which was entered in date and subsequently submitted a form_8857 in date which respondent denied the court concluded that special circumstances existed to overcome the bar of res_judicata in that petitioner was misled by an apparent misunderstanding on her part and on the part of the appeals officer from raising a claim for joint_and_several_liability in the prior proceeding the special circumstances in trent v commissioner supra are distinguishable from the facts of this case in the instant case the petition in the prior proceeding was filed before the effective date of sec_6015 but more significantly the trial was held on date well after the effective date of section dollar_figure we find it remarkable that petitioner argues that he was not aware that he had to claim relief from joint_and_several_liability at trial because under the prior_law in petitioner’s belief such claim was typically submitted after trial which belief is clearly erroneous indeed the matter was called to the parties’ attention in the prior proceeding when the court inquired whether ms pena would be claiming relief from joint_and_several_liability which she did not petitioner was on notice that he also could raise a claim for joint_and_several_liability but he did not as such it follows that sec_6015 precludes petitioner from claiming relief from joint_and_several_liability under sec_6015 for the reasons stated we shall grant respondent’s motion for summary_judgment we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing an appropriate order and decision will be entered 11it might also be mentioned that although ms trent appeared pro_se in her deficiency action petitioner was represented by counsel in his deficiency action
